Citation Nr: 9913158	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-03 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for a 
right knee disability.

2.  Entitlement to an increased evaluation for a right knee 
disability.

3.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972, and from May 1978 to October 1990.

In its October 1997 remand, the Board referred inferred 
claims to the RO.  The record reflects that the RO took 
action on two of these issues in a September 1998 rating 
decision, but that the RO did not take any action on the 
inferred claim for service connection for a psychological 
disability.  Consequently, this matter is again referred to 
the RO for appropriate action.


REMAND

The Board remanded this case for further development in 
October 1997.  The Board notes that the veteran did not 
respond to the RO's request to identify any additional health 
care providers who had treated him for his service-connected 
right and left knee disabilities.  The Board had also 
specifically asked the RO, however, to obtain records of 
treatment of the veteran from VA Medical Centers (MCs) in 
Temple, Texas and New Orleans, Louisiana.  The record does 
not show that this was done.

In addition, the Board requested that the RO re-evaluate the 
veteran's bilateral knee disabilities in accordance with 
Esteban v. Brown, 6 Vet. App. 259 (1994) and VAOPGCPREC 23-97 
(7/1/97).  This would involve consideration of whether 
separate, compensable ratings should be assigned for the 
various manifestations of the service-connected postoperative 
chondromalacia and injury of the left knee and chondromalacia 
of the right knee.  The September 1998 supplemental statement 
of the case (SSOC) indicates that the RO continues to 
evaluate the veteran's bilateral knee disabilities under 
Diagnostic Code 5257, which contemplates impairment of the 
knee involving recurrent subluxation or lateral instability.  
The SSOC does not contain a discussion of the application of 
Esteban to the rating for the veteran's left and right knee 
disabilities.  

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order.  It is error for the Board to fail to insure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, this matter must again be REMANDED to the RO for 
the following action:

1.  The RO should request all medical 
records under the veteran's 
identification number at VAMC Temple, 
Texas, and VAMC New Orleans, Louisiana.

2.  After receipt of any and all newly 
acquired evidence, the RO should re-
evaluate the veteran's right and left 
knee disabilities and should consider 
whether the manifestations of the 
veteran's service-connected right and 
left knee disabilities warrant evaluation 
under separate diagnostic codes, under 
Esteban and VAOPGCPREC 23-97.  In so 
doing, the RO should undertake any 
additional development of the evidence 
necessary.  

3.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, which 
should include a discussion of whether 
separate, compensable ratings are 
warranted under Esteban, and with a 
reasonable period of time within which to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  If the RO schedules another examination, the 
appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


